PER CURIAM.
Appellant challenges his conviction and sentence for carrying a concealed firearm. He asserts that the trial court erred in denying his motion to suppress the physical evidence against him. We agree and reverse.
The encounter between the police and appellant cannot be considered to be a consensual encounter in light of the restrictions placed on appellant’s freedom to leave. Popple v. State, 626 So.2d 185 (Fla.1993); Cowart v. State, 635 So.2d 1063 (Fla. 2d DCA 1994). In addition, there was insufficient evidence to establish a reasonable suspicion to justify a temporary detention of appellant. See Hills v. State, 629 So.2d 152 (Fla. 1st DCA 1993).
Accordingly, appellant’s judgment of conviction is reversed.
ERVIN, WOLF and LAWRENCE, JJ., concur.